 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 411 
In the House of Representatives, U. S.,

June 9, 2009
 
RESOLUTION 
Supporting the goals and ideals of the Intermediate Space Challenge in Mojave, California. 
 
 
Whereas the Intermediate Space Challenge in Mojave, California, is a program designed to capture the imagination of youths regarding outer space; 
Whereas the aspiration of the Intermediate Space Challenge is to introduce, instill, and energize youths' interest in the engineering, mathematics, and science career fields; 
Whereas the Intermediate Space Challenge focuses on 4th, 5th, and 6th grade students during their formative years; 
Whereas the Intermediate Space Challenge provides students the opportunity to visit the Mojave Air and Space Port, a 3,300 acre flight research center; 
Whereas aviation legends and private space pioneers such as Burt Rutan, Dick Rutan, Brian Binnie, and Mike Melvill have worked with and spoken to students participating in the program; 
Whereas the Intermediate Space Challenge enables students to work together in a team environment to choose a team name, create team banners, craft an essay, and develop and use their math and science skills to construct and launch a small rocket under appropriate supervision; and 
Whereas the program judges student rocket teams on banner designs, essays, and rocket construction and performance: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals and ideals of the Intermediate Space Challenge; 
(2)commends the volunteers who run the Intermediate Space Challenge and the Mojave Air and Space Port for opening its facility to the young leaders of the future in the science and engineering fields; and 
(3)encourages teachers and school administrators across the country to implement similar programs to stimulate students and infuse them with a love of engineering, mathematics, and science. 
 
Lorraine C. Miller,Clerk.
